94 N.Y.2d 837 (1999)
ETUDE TAJAN et al., Appellants,
v.
PAVIA & HARCOURT et al., Respondents.
Court of Appeals of the State of New York.
Submitted September 13, 1999.
Decided December 2, 1999.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order which affirmed the denial of appellants' motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.